                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


ERICA LAFFERTY, et al.,                             :
     Plaintiffs,                                    :           CIVIL ACTION NO.
                                                    :           3:18-CV-1156 (JCH)
        v.                                          :
                                                    :
ALEX EMERIC JONES, et al.,                          :           NOVEMBER 5, 2018
     Defendants.                                    :


                   RULING RE: MOTION FOR REMAND (DOC. NO. 37)

I.      INTRODUCTION

        Before the court is plaintiffs’ Motion to Remand (Doc. No. 37). In addition,

plaintiffs seek an award of attorney’s fees. Defendants argue that the Motion to

Remand should be denied because plaintiffs fraudulently joined a non-diverse party to

defeat diversity jurisdiction.1 For the reasons stated below, the Motion for Remand is

GRANTED, insofar as it seeks to remand the case, and DENIED insofar as it seeks

attorney’s fees.

II.     BACKGROUND

        This case arises out of the shooting at Sandy Hook Elementary School in

Newtown, Connecticut, on December 14, 2012. See Notice of Removal, Ex. 1

(Summons and Complaint) (“Complaint”) (Doc. No. 1-1) ¶ 1. Plaintiffs Erica Lafferty,

David Wheeler, Francine Wheeler, Jacqueline Barden, Mark Barden, Nicole Hockley,



        1 Defendants filed two Oppositions to the Plaintiffs’ Motion to Remand. The first was submitted

by defendants Alex Jones, Infowars, LLC, Infowars Health, LLC, Free Speech Systems, LLC, and Prison
Planet TV, LLC. See generally Infowars Defendants’ Opposition to Motion to Remand (Doc. No. 51).
The second was submitted by defendant Midas Resources, Inc. See generally Midas Opposition (Doc.
No. 54). Significant portions of the two filings are identical, and they raise substantially the same
arguments. Defendant Halbig joined in the legal arguments of the Opposition filed by defendants Jones,
et al. See Halbig’s Joinder in Other Defendants’ Legal Arguments (Doc. No. 52).

                                                   1
Ian Hockley, Jennifer Hensel, Jeremy Richman, Donna Soto, Carlee Soto-Parisi, Carlos

M. Soto, and Jillian Soto (collectively “plaintiffs”), filed suit against defendants Alex

Emeric Jones, Infowars, LLC, Free Speech Systems, LLC, Infowars Health, LLC, Prison

Planet TV, LLC, Wolfgang Halbig, Cory T. Sklanka, Genesis Communications Network,

Inc., and Midas Resources, Inc. (collectively “defendants”), in the Superior Court,

Judicial District of Fairfield at Bridgeport, Connecticut, on May 23, 2018. Id. Plaintiffs

alleged that defendants are liable for (1) invasion of privacy by false light;

(2) defamation; (3) intentional infliction of emotional distress; (4) negligent infliction of

emotional distress; and (6) violation of Conn. Gen. Stat. § 42-110a, et. seq, the

Connecticut Unfair Trade Practices Act (“CUTPA”). See id. ¶¶ 336–94.

        On July 13, 2018, defendants filed a Notice of Removal. See generally, Notice

of Removal (Doc. No. 1). Defendants argued that removal was proper because

plaintiffs fraudulently joined the only non-diverse defendant, Cory Sklanka. See id.

¶ 18. They argued that plaintiffs’ “sole purpose” in naming Sklanka as a defendant was

to “attempt to break diversity,” see id. ¶ 10, and that “there is no possibility, based on

the pleadings, that [plaintiffs could] state a cause of action against Mr. Sklanka in state

court,” id. ¶ 19 (quotations and citations omitted).

       On July 31, 2018, plaintiffs filed the Motion to Remand now pending before this

court. See generally, Motion to Remand (“Mot. to Remand”) (Doc. No. 37). In their

Memorandum of Law in Support of the Motion to Remand (“Pls.’ Mem. in Supp.”)

(Doc. No. 38), plaintiffs argued that this court lacks subject matter jurisdiction because

(1) complete diversity of citizenship between the parties is lacking, and (2) defendants

failed to meet their burden to prove that plaintiffs fraudulently joined. See Pls.’ Mem. in



                                               2
Supp. at 1. Defendants Alex Jones, Infowars, LLC, Infowars Health, LLC, Free Speech

Systems, LLC, and Prison Planet TV, LLC filed an Opposition to the Motion to Remand

on September 25, 2018. See Infowars Defendants’ Opposition to Motion to Remand

(“Infowars Defs.’ Opp’n”) (Doc. No. 51) at 1. Defendant Midas Resources, Inc. filed an

Opposition to the Motion to Remand on September 28, 2018. See generally Midas

Resources, Inc.’s Opposition to Motion to Remand (“Midas Opp’n”) (Doc. No. 54).

Plaintiffs filed an Omnibus Reply to Defendants’ Oppositions to Remand (“Pls.’ Reply”)

(Doc. No. 57), on October 19, 2018.2

III.    Legal Standard

        Defendants bear the burden of proving that removal is proper. See O'Donnell v.

AXA Equitable Life Ins. Co., 887 F.3d 124, 128 (2d Cir. 2018) (citing California Pub.

Employees' Ret. Sys. v. WorldCom, Inc., 368 F.3d 86, 100 (2d Cir. 2004)). Federal

courts strictly construe the removal statute, section 1441 of title 28 of the United States

Code, and resolve any doubts against removability. Syngenta Crop Prot., Inc. v.

Henson, 537 U.S. 28, 32 (2002) (holding that “statutory procedures for removal are to

be strictly construed”); Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 201 (2d Cir.

2001). Strict construction of the removal statute is consistent with congressional intent

to restrict federal court jurisdiction, and due respect for principles of federalism and the

independence of state courts. See, e.g., Lupo v. Human Affairs Int'l, Inc., 28 F.3d 269,

274 (2d Cir. 1994).




        2 A closely related case, brought by a different plaintiff against the same defendants, is pending
before this court. See Sherlach v. Jones, 3:18-cv-01269 (JCH). The plaintiff in Sherlach filed the same
Omnibus Reply as the plaintiffs in this case. The court will address Sherlach in a separate ruling.


                                                     3
         Defendants may remove “any civil action of which the district courts . . . have

original jurisdiction.” 28 U.S.C. § 1441(a). Generally, district courts have diversity

jurisdiction over an action only where all plaintiffs are citizens of different states from all

defendants. Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267 (1806); Pampillonia v. RJR

Nabisco, Inc., 138 F.3d 459, 460 (2d Cir.1998); 28 U.S.C. § 1332. However, plaintiffs

may not join non-diverse defendants against whom they have no real claims, in an effort

to defeat federal jurisdiction. The doctrine of “fraudulent joinder” is designed to prevent

this tactic. See Briarpatch Ltd., L.P. v. Phoenix Pictures Inc., 373 F.3d 296, 302 (2d Cir.

2004).

         Under the doctrine of fraudulent joinder, courts disregard the presence of non-

diverse parties “if from the pleadings there is no possibility that the claims against that

defendant could be asserted in state court.” Briarpatch, 373 F.3d at 302 (citing

Pampillonia, 138 F.3d at 461).3 District courts in this Circuit strictly apply the “no

possibility” standard. See Mihok v. Medtronic, Inc., 119 F. Supp. 3d 22, 34 (D. Conn.

2015) (collecting cases). Defendants bear the heavy burden of proving fraudulent

joinder by clear and convincing evidence, “with all factual and legal ambiguities resolved

in favor of plaintiff.” Briarpatch, 373 F.3d at 302. To meet their burden, “defendants

must do more than show that the plaintiff has failed to state a claim upon which relief

can be granted.” Read v. Nationwide Mut. Ins. Co., No. 3:06-CV-00514 (JCH), 2006

WL 2621652, at *1 (D. Conn. Sept. 13, 2006) (citing Stan Winston Creatures, Inc. v.

Toys “R” Us, Inc., 314 F.Supp.2d 177 (S.D.N.Y. 2003)).



         3
         A defendant may also show that a fraudulent joinder has occurred by demonstrating, by clear
and convincing evidence, that there has been “outright fraud” committed in the pleadings. Pampillonia v.
RJR Nabisco, Inc., 138 F.3d 459, 461 (2d Cir. 1998). The defendants do not make such a claim here.

                                                   4
       In determining whether a fraudulent joinder occurred, the court may examine

evidence outside of the pleadings, but only if that evidence “clarifies or amplifies claims

actually made in the notice of removal.” Wilmington Sav. Fund Soc'y, FSB v.

Universitas Educ., LLC, 164 F. Supp. 3d 273, 284 (D. Conn. 2016) (quoting 16 Moore's

Federal Practice – Civil § 107.52 (2018)) (alterations omitted). However, the court will

not reach the merits of the case, “beyond determining whether the claim is arguable

under state law.” 16 Moore’s Federal Practice – Civil § 107.52 (2018).

IV.    DISCUSSION

       Plaintiffs argue that this court is without jurisdiction, and this case must be

remanded to the Connecticut Superior Court, because complete diversity of the parties

is lacking, and because the defendants failed to meet their burden to demonstrate that

Sklanka was fraudulently joined. See Pls.’ Mem. in Supp. at 1. The defendants

respond that the Motion to Remand should be denied because plaintiffs fraudulently

joined Sklanka as a defendant, and he should be overlooked for the purposes of

diversity, and this court therefore has jurisdiction over the underlying claims. See

Infowars Defs.’ Opp’n at 14; Midas Opp’n at 13. The parties do not dispute, however,

that if Sklanka is properly joined, his Connecticut citizenship bars diversity jurisdiction

and mandates a remand of this action to state court. See Infowars Defs.’ Opp’n at 2

(“Ordinarily, Mr. Sklanka’s Connecticut citizenship would defeat diversity of citizenship

and require remand.”); Midas Opp’n at 2 (same).

       The question before this court, then, is whether there is any possibility that

plaintiffs could assert their claims against Sklanka in state court. If there is such a

possibility as to any of the plaintiffs’ claims, the entire case must be remanded to state



                                              5
court. This is so because “absent complete diversity a case is not removable . . . . A

failure of complete diversity, unlike the failure of some claims to meet the requisite

amount in controversy, contaminates every claim in the action.” Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 564 (2005).

       A.     Sklanka’s Alleged Conduct

       References to Sklanka in the Complaint focus on the assistance he is alleged to

have provided to another named defendant, Wolfgang Halbig. Plaintiffs allege that

Halbig “is the creator and operator of the defamatory and predatory websites

SandyHookJustice.com and MonteFrank.com.” Compl. ¶ 36. Halbig’s website,

SandyHookJustice.com, is alleged to have made “numerous false, outrageous, and

defamatory statements about the plaintiffs,” including, inter alia, that parents of the

children killed in the shooting were paid actors, that the children killed in the shooting

were not in fact related to their parents, and that the children were not killed in the

shooting. Id. ¶ 71. Sklanka is alleged to have “worked closely with Halbig in Halbig's

Sandy Hook ‘investigative’ work,” id. ¶ 37, and to have “facilitated Halbig's harassing

and defamatory activities in Connecticut.” Id. ¶ 60. The Complaint alleges that Sklanka

“acted as Halbig's driver [and] camera operator, helped Halbig operate his website, and

co-hosted broadcasts asserting that the Sandy Hook shooting was a hoax.” Id.

Sklanka, the plaintiffs allege, was “at all relevant times a servant, agent, apparent agent,

employee, and/or joint venturer of the Jones defendants.” Id. ¶ 87. The Complaint also

alleges that Sklanka and Halbig “acted together, and they both acted together with the

Jones defendants, to develop, disseminate, and propagate many of the false

statements described in [the] Complaint.” Id. ¶ 85.



                                              6
       Plaintiffs brought claims of invasion of privacy by false light, defamation,

intentional infliction of emotional distress, negligent infliction of emotional distress, and

violation of CUTPA, against all defendants, including Sklanka; the plaintiffs also alleged

a civil conspiracy to commit each of the substantive claims, with the exception of the

alleged CUTPA violation. See generally Compl.; see also Pls’ Mem. in Supp. at 4. As

noted above, see supra, at 5–6, if the defendants cannot prove, by clear and convincing

evidence, that there is no possibility plaintiffs could assert any of these claims against

Sklanka, this matter must be remanded to the state court. The court first addresses the

defamation claims and related civil conspiracy claim against Sklanka.

       B.     Defamation and Civil Conspiracy Claim Against Sklanka

       Count Two of the Complaint alleges that the defendants, including Sklanka, are

liable to plaintiffs for defamation, defamation per se, and civil conspiracy to commit

defamation. See Compl. ¶¶ 347–59. In Connecticut, to state a claim of defamation, a

plaintiff must show that “(1) the defendant published a defamatory statement; (2) the

defamatory statement identified the plaintiff to a third person; (3) the defamatory

statement was published to a third person; and (4) the plaintiff's reputation suffered

injury as a result of the statement.” Cweklinsky v. Mobil Chem. Co., 267 Conn. 210,

217 (2004). “The statute of limitations for a defamation claim begins on the date of

publication, [and] a new cause of action arises with each publication.” Id. at 224. To

state a claim of civil conspiracy, a plaintiff must make a prima facie showing of the

following elements:

       (1) a combination between two or more persons, (2) to do a criminal or an
       unlawful act or a lawful act by criminal or unlawful means, (3) an act done
       by one or more of the conspirators pursuant to the scheme and in
       furtherance of the object, (4) which act results in damage to the plaintiff.


                                              7
Macomber v. Travelers Prop. & Cas. Corp., 277 Conn. 617, 635–36 (2006). A claim of

civil conspiracy must be joined with a substantive tort claim. Id. at 636.

       The Complaint alleges that Halbig’s website “made numerous false, outrageous,

and defamatory statements about the plaintiffs.” Compl. ¶ 71. The Complaint also lists

allegations of specific defamatory statements, published on Halbig’s website, which

referenced a number of the plaintiffs. Id. ¶¶ 71(A)–71(D); see also Pls.’ Mem. in Supp.

at 12. While the Complaint does not provide dates that these statements were

published, it does allege that Halbig operated the website until August 2016. Id.

¶ 71(E). Plaintiffs also allege that Sklanka “helped Halbig operate his website, and co-

hosted broadcasts asserting that the Sandy Hook shooting was a hoax.” Id. ¶ 60.

       Defendants argue that (1) the claims against Sklanka are time-barred, and

(2) the evidence before the court, in the form of an Affidavit submitted by Halbig,

establishes that there is no possibility that plaintiffs could raise claims against Sklanka.

The court addresses each argument in turn.

              1.     Statute of Limitations

       Defendants argue that plaintiffs’ defamation claims against Sklanka are barred by

Connecticut’s two-year statute of limitations on such claims. See Conn. Gen. Stat. §

52-597. The defendants’ argument rests on the fact that the “last dated action attributed

to Mr. Sklanka in the Complaint was June 2, 2015,” while the Complaint was filed on

May 23, 2018. Infowars Defs.’ Opp’n at 12; see also Midas Opp’n at 12. Plaintiffs

argue that “the allegations about Sklanka’s role in operating Halbig’s websites meet all

the relevant statutes of limitations.” Pls.’ Reply at 9 (emphasis in original).




                                              8
       The Complaint alleges that multiple defamatory statements about the plaintiffs

were published on Halbig’s website, and that Halbig operated his website until August

2016. If Halbig published any of the allegedly defamatory material within two years of

the plaintiffs filing their Complaint, Halbig’s conduct would fall within the statute of

limitations. Moreover, accepting as true the allegation in the Complaint that Sklanka

helped operate Halbig’s website, and that the website was operated through August,

2016, Sklanka could face liability for defamation if his actions involved the publication or

dissemination of the alleged defamatory materials. The Complaint also alleges that

Sklanka acted together with Halbig and the other defendants “to develop, disseminate,

and propagate many of the false statements described in [the] Complaint.” Compl.

¶ 85. Though the Complaint is ambiguous as to whether these statements include

those posted on Halbig’s website, the court must resolve such ambiguities in favor of

the plaintiffs. See Briarpatch, 373 F.3d at 302. In addition to potential liability for

publishing defamatory material himself, Sklanka could face liability for civil conspiracy if

Halbig published or disseminated defamatory information within the statute of

limitations, pursuant to the alleged implied or actual agreement between Halbig and

Sklanka. See Compl. ¶ 85.

       The court’s role at this stage is not to address the merits of a dispute over

Connecticut’s statute of limitations on defamation claims. Instead, its inquiry is limited

to determining whether the defendants have shown, by clear and convincing evidence,

that there is no possibility that the plaintiffs could raise a claim of defamation against

Sklanka, based on the pleadings, which would fall within the statute of limitations.

Because, taking the facts in the Complaint as true and resolving factual and legal



                                               9
ambiguities in favor of the plaintiffs, there is a possibility that the plaintiffs could raise

claims against Sklanka that would fall within the statute of limitations—in particular, at

least defamation and conspiracy—the court concludes that the defendants have failed

to meet their burden.

               2.     Halbig’s Affidavit

       Defendants’ also rely heavily on an Affidavit submitted by Halbig. See Affidavit of

Wolfgang Halbig (Doc. No. 47) (“Halbig Affidavit”). Halbig avers, inter alia, that “Sklanka

did not operate any camera; he did not have a camera; he has never touched a camera

in my presence. He has had nothing to do with SandyHookJustice.com, nor has he

cohosted any broadcasts with me.” Id. ¶ 1. The defendants argue that, “[i]n contrast to

Plaintiffs’ non-evidenced allegations, the affidavit of Mr. Halbig presents clear and

convincing evidence (and the only record evidence) that Mr. Sklanka cannot possibly be

liable to Plaintiffs.” Infowars Defs.’ Opp’n at 5; see also Midas Opp’n at 9 (arguing that

Halbig’s Affidavit establishes that Sklanka was not part of a conspiracy).

       However, the Complaint alleges that Sklanka “helped Halbig operate his website,

and co-hosted broadcasts asserting that the Sandy Hook shooting was a hoax.” Compl.

¶ 60. Moreover, Plaintiffs submitted an Affidavit, as part of their Reply, which avers that

plaintiffs “possess audiovisual evidence that Sklanka co-hosted and/or participated in

SandyHookJustice.com podcasts and/or other podcasts with Halbig.” Affidavit of

Matthew S. Blumenthal (Doc. No. 57-1) (“Blumenthal Affidavit”) ¶ 6. Thus, contrary to

defendants’ assertions, Halbig’s Affidavit is not “unrebutted.” See Midas Opp’n at 5.

       Defendants further argue that Halbig’s Affidavit “establishes” that Sklanka was

not part of an agreement, either tacit or explicit, to engage in tortious activity, and that



                                               10
the civil conspiracy claims could not possibly be raised in state court. See Infowars

Defs.’ Opp’n at 10; Midas Opp’n at 9. First, the court notes that the Affidavit does not

address all the allegations in the Complaint. Compare e.g., Compl. ¶ 71 with Halbig

Affidavit ¶¶ 1–5. Further, as the court has noted, the Complaint alleges that Sklanka

“worked closely with Halbig in Halbig's Sandy Hook ‘investigative' work, including acting

as driver and camera operator . . . [and] participating in the operation of

SandyHookJustice.com . . . .” Compl. ¶ 37. In his Affidavit, Halbig denies, inter alia,

that Sklanka did anything the plaintiffs allege but drive him. Halbig Affidavit ¶ 2.

However, plaintiffs have countered with screenshots of Sklanka videotaping Halbig.

See Blumenthal Affidavit, Exhibit A. Finally, while Halbig denies the allegation, see

Halbig Affidavit ¶ 4, the Complaint alleges that “Sklanka and Halbig acted together, and

. . . with the Jones defendants, to develop [and] disseminate” defamatory material.

Compl. ¶ 85. As the case law makes perfectly clear, on a motion to remand, this court

is not trying the case. See, e.g., Stan Winston Creatures, Inc. v. Toys "R'' Us, Inc., 314

F. Supp. 2d 177, 182 (S.D.N.Y. 2003); 16 Moore’s Federal Practice – Civil § 107.52

(2018). Resolving all ambiguities in plaintiffs’ favor, see Briarpatch, 373 F.3d at 302,

the court concludes that the allegations are arguably sufficient to allege that Sklanka

participated in a conspiracy to commit tortious acts, see Harp v. King, 266 Conn. 747,

778–79 (2003) (holding complaint that failed to use the term “conspiracy” nevertheless

alleged a civil conspiracy, where plaintiff alleged “joint action” and “agreement” between

defendants); see also Zhaoyin Wang v. Beta Pharma, Inc., No. 3:14-CV-01790 (VLB),

2015 WL 5010713, at *5 (D. Conn. Aug. 24, 2015) (“Even allegations that are general




                                             11
and at times in barebones language may be sufficient to defeat a claim of fraudulent

joinder.”) (quotation omitted).4

       Whether Sklanka’s actions were sufficient to establish liability for publishing

defamatory materials, or for a civil conspiracy to do the same, are questions of pleading

beyond the scope of a fraudulent joinder determination. It is enough that the pleadings

raise a possibility of recovery under state law. In their removal and their Opposition to

remand, the defendants in essence seem to want to have a trial on the merits in the

context of the Motion to Remand. See, e.g., Infowars Defs.’ Opp’n at 13 (citing to the

“undisputed evidence”). Defendants may not “use removal proceedings as an occasion

to adjudicate the substantive issues of a case.” Stan Winston Creatures, Inc. v. Toys

"R'' Us, Inc., 314 F. Supp. 2d 177, 182 (S.D.N.Y. 2003). To the extent that the

defendants’ claims are contradictory to the plaintiffs’, the court must resolve all factual

and legal ambiguities in favor of the plaintiffs. See Briarpatch, 373 F.3d at 302. A

determination of the merits, beyond whether a defamation claim is arguable under state

law, is appropriately left to the state court. See 16 Moore’s Federal Practice – Civil §

107.52 (2018).

       Taking the plaintiffs’ allegations as true, and resolving factual and legal

ambiguities in their favor, the court concludes that the defendants have failed to meet

their burden of showing, by clear and convincing evidence, that the plaintiffs could not

possibly raise any claim in state court against Sklanka. Because the court has

determined that complete diversity of the parties is lacking as to at least one claim in the




       4   Only allegations of fraud must be specific. See Fed. R. Civ. P. 9(b).

                                                     12
case at issue, see supra at 9–12, this court lacks subject matter jurisdiction. See Exxon

Mobil Corp., 545 U.S. at 564; 28 U.S.C. § 1332. Thus, the court need not reach the

remaining claims against Sklanka. Plaintiffs’ Motion to Remand is granted insofar as it

seeks to remand the case to the Superior Court, Judicial District of Fairfield, at

Bridgeport, Connecticut.

       C.     Costs, Expenses, and Attorney’s Fees

       In addition to seeking remand of the case, plaintiffs argue that they are entitled to

just costs and actual expenses, including attorney’s fees. See Mot. to Remand at 21;

28 U.S.C. § 1447. “Absent unusual circumstances, courts may award attorney's fees

under [section] 1447(c) only where the removing party lacked an objectively reasonable

basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).

Plaintiffs argue that “[a]ny reasonable survey of the law of fraudulent joinder, combined

with the plaintiffs’ allegations, would alert the defendants” that there was no objective

basis for noticing removal. Id. Defendants argue that noticing removal was objectively

reasonable because (1) the allegations against Sklanka are sparse; (2) plaintiffs made

general allegations against all defendants; (3) the allegations against Sklanka were not

clearly sufficient to warrant a finding of conspiracy; and (4) it was objectively reasonable

to believe the actions were time barred. See Infowars Defs.’ Opp’n at 13.

       Notwithstanding plaintiffs’ arguments to the contrary, the court concludes that the

defendants had a basis, albeit thin, upon which to seek removal. There was, for

example, a question as to whether the claims against Sklanka were time-barred. The

defendants’ presumably good-faith belief that the statute of limitations would require the

termination of the only non-diverse defendant in the dispute was some basis, albeit a



                                            13
failed one, upon which to believe this court had subject matter jurisdiction over the

underlying complaint. See Rose v. Horan, No. 17-CV-6408 (MKB), 2018 WL 4344954,

at *4 n.7 (E.D.N.Y. Sept. 11, 2018) (noting that “the Court may consider

a statute of limitations defense in considering allegations of fraudulent joinder”). Thus,

plaintiffs request for fees is denied.

V.     CONCLUSION

       For the reasons stated herein, the Motion for Remand is GRANTED, and this

case is REMANDED to state court. Plaintiffs’ request for costs and attorney’s fees is

DENIED. Because this case is remanded to state court, the defendants’ pending

Motions to Dismiss (Doc. Nos. 11, 21, 31, and 45) are TERMINATED AS MOOT. The

Clerk is ordered to close this case.

       SO ORDERED.

       Dated at New Haven, Connecticut this 5th day of November, 2018.




                                                        /s/ Janet C. Hall_________
                                                        Janet C. Hall
                                                        United States District Judge




                                            14
